Opinion,
Mr. Justice McCollum:
The act of May 18, 1866, P. L. 1097, declares that “it shall not be lawful for any person, or persons, to huckster, buy or barter for, within the limits of the counties of Bedford, Cumberland, Franklin, Fulton and York, with the intent to sell, or dispose of, to any person, or persons, outside of the said counties, respectively, butter, eggs, dried fruit, veal, chickens, turkeys, geese, ducks, or other poultry, without first taking out an annual license from the treasurers of said counties respectively; ” and that any person or persons violating any of its provisions, shall be guilty of a misdemeanor. It fixes the price of a license to a person residing in the county at one tenth the sum which a non-resident is required to pay for the same.
■ The indictment in this case charges that John Shaffer, did huckster, buy and barter for, in the county of York, the produce mentioned in the act, with the intent to sell and dispose *577of the same to divers persons ontside of said county, and without having taken out a license authorizing him so to do. Shaffer is a non-resident of the county, and a citizen of Maryland. The court below, being of opinion that the discrimination against non-residents was violative of § 2 article IY. of the constitution of the United States, which provides that “ the citizens of each state shall be entitled to all privileges and immunities of citizens in the several states,” decided that the act was unconstitutional, and quashed the indictment founded upon it. But the feature of the act on which it and the indictment were condemned, was removed by the supplementary act of March 14, 1867, P. L. 459, which repealedso much of the original act as discriminated against non-residents. It appears that this supplement was overlooked in the argument and consideration of the motion to quash the indictment. The commonwealth makes no complaint of the view taken by the court of the original act, and the validity of the act as amended is not questioned by the defendant. The indictment was good and it was error to quash it. <«
Judgment reversed and record remitted for further proceedings according to law.